Case 3:18-cv-14862-AET-TJB Document 19-3 Filed 04/24/19 Page 1 of 2 PageID: 288



Gregory J. Bevelock
Charles M. Fisher
BEVELOCK & FISHER LLC
14 Main Street, Suite 200
Madison, NJ 07940
(973) 845-2999
gbevelock@bevelocklaw.com
cfisher@bevelocklaw.com
Attorneys for Plaintiffs,
Rabbi Philip Lefkowitz, Levi Lefkowitz,
and Moshe Lefkowitz

                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


 RABBI PHILIP LEFKOWITZ et al.,
                                                  Civil Action No. 3:18-14862 (AET)(TJB)
              Plaintiffs,
                                                      [PROPOSED] CONSENT ORDER
    v.                                                  GRANTING LEAVE OF FILE
                                                         AMENDED COMPLAINT
 WESTLAKE MASTER ASSOCIATION,
 INC. et al.,

              Defendants.


         THIS MATTER having come before the Court on the application of plaintiffs, Rabbi Philip

Lefkowitz, Levi Lefkowitz and Moshe Lefkowitz (“Plaintiffs”), for an Order granting Plaintiffs

leave to file an amended complaint (the “Amended Complaint”); and defendants, Westlake Master

Association Inc., Bobbie Rivere, Dennis Lafer, Richard E. Fontana, Marie Miller, James P. Garrett,

David J. Whelan, Michael W. Yudkin, Diane E. O’Connor and Peter J. Martinasco (“Defendants”)

having consented to the filing of the Amended Complaint; and Plaintiffs and Defendants having

agreed that the Court’s February 19, 2019 Opinion and Order (ECF Nos. 14 & 15) granting in part

and denying in part Defendants’ partial motion to dismiss Plaintiffs’ initial complaint (ECF Nos.
Case 3:18-cv-14862-AET-TJB Document 19-3 Filed 04/24/19 Page 2 of 2 PageID: 289



14 & 15) shall be deemed to apply to the Amended Complaint to the extent applicable with

Plaintiffs and Defendants reserving all rights with respect thereto; and for good cause shown;

       IT IS on this ____ day of April 2019,

       ORDERED that Plaintiffs are hereby granted leave to file the Amended Complaint; and

       IT IF FURTHER ORDERED that Plaintiffs shall file the Amended Complaint within seven

(7) days of the entry of this Consent Order.




                                               HON. TONIANNE J. BONGIOVANNI, U.S.M.J.




                                                 2
